DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment and Arguments
Applicant’s submission of a response was received on 14 July 2022. Presently, claims 1-19 are pending, with claims 10-19 withdrawn. 
The 112(b) rejections are withdrawn as moot in light of corrections made by Applicant. Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruce (US 2006/0029494).
[AltContent: textbox (A)]
    PNG
    media_image1.png
    368
    499
    media_image1.png
    Greyscale

Regarding claim 1, Bruce discloses:
A bi-metal variable …vane comprising:
a structural, airfoil-shaped flag portion (355); and
a functional, cylindrically-shaped shaft portion (trunnion 350) connected to the flag portion (see Fig 3), wherein the flag portion and the shaft portion are formed of a first metal alloy (¶52 “nickel-based superalloys, titanium and its alloys, cobalt-based superalloys, iron-based superalloys, stainless steel and combinations thereof”), and
wherein the shaft portion further comprises a surface area formed of a second metal alloy (wear coating 360, ¶16, ¶53, “nickel-based superalloys, titanium and its alloys, cobalt-based superalloys, iron-based superalloys and stainless steel”) different from the first metal alloy, wherein the second metal alloy comprises a second nickel- based alloy (Upon reading the disclosure of Bruce, one can immediately envision an embodiment with a nickel-based alloy coating and a substrate of a different material.), and wherein the surface area formed of the second metal alloy has a thickness of from about 20 μm to about 500 μm (¶53 “These wear coatings 360 may be applied to a thickness as low as about 0.0002 inches and as high as about 0.010 {5 μm to 254 μm}. Preferably, the coating thicknesses are in the range from about 0.0005 to about 0.005 inches {12.7 μm to 127 μm}, most preferably coating thickness of about 0.001 inches {25.4 μm}.”).
Bruce does not disclose that the vane is a turbocharger vane. Bruce’s vane is disclosed for use in a gas turbine engine. According to MPEP 2111.02 §II, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).” However, if the preamble is interpreted to be limiting, according to MPEP 211.02 §II, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477.” Bruce’s vane rotates to adjust flow (¶4) in the gas turbine engine, and is exposed to high temperatures (¶20, ¶64). Thus, it appears that Bruce’s vane is capable of use in a turbocharger for controlling flow. 
Regarding claim 2, Bruce discloses:
the shaft portion comprises a first section having an enlarged diameter (along 360 in Fig 3) and a second section (A in annotated Fig 3 above) having a recessed diameter, and
wherein the surface area formed of the second metal alloy (360) is present at the first section but not the second section…
Regarding claim 4, Bruce discloses:
the surface area formed of the second metal alloy has a thickness of from 20 μm to about 100 μm (¶53 0.001 inches is 25.4 μm).
Regarding claim 6, Bruce discloses:
the surface area formed of the second metal alloy is formed using a laser cladding process. This is a product by process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Laser cladding of nickel alloy onto stainless steel is known from CN 105506616, thus the structure of Bruce could be produced by laser cladding. Bruce discloses plasma spraying. Since plasma spraying and laser cladding both involve melted cladding material on the vane surface, the coating applied by plasma spraying is not distinguishable from a coating applied by laser cladding.
Regarding claim 7, Bruce discloses:
the first metal alloy comprises a stainless steel alloy or a first nickel-based alloy (¶52 “nickel-based superalloys, titanium and its alloys, cobalt-based superalloys, iron-based superalloys, stainless steel and combinations thereof”).
Regarding claim 8, Bruce discloses:
the second nickel-based alloy has at least one improved mechanical functional property at higher temperatures than the first metal alloy (¶61 “resistant to wear over the entire operating temperature range,” properties of nickel alloy vs stainless steel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (JP 2007-023843) in view of Bruce (US 2006/0029494).
Regarding claim 1, Akita discloses:
A … variable geometry turbocharger (VGT) vane (see Fig 1, [0003]) comprising:
a structural, airfoil-shaped flag portion (wing portion 11); and
a functional, cylindrically-shaped shaft portion (12) connected to the flag portion, wherein the flag portion and the shaft portion are formed of a first metal alloy (punched out of a sheet in one piece, see Fig 5, [0031] “heat-resistant stainless steel such as SUS and SUH standards or heat-resistant steel such as SUS310S, SUS304 and SUS316L”), …
Akita does not disclose:
[the vane is] bi-metal
wherein the shaft portion further comprises a surface area formed of a second metal alloy different from the first metal alloy.
Akita discloses the shaft having a sliding step 14, with a slightly larger diameter than the remainder of the shaft ([0018], see Figs 2 and 10), which interfaces with the housing, whereas the remainder of the shaft does not interface with the housing.
Bruce teaches:
a variable rotatable vane for modulating flow through a turbomachine (¶4) in a high temperature environment (¶20, ¶64), the vane having a pin portion 350, i.e. a shaft coated with a high-temperature, wear-resistant metallic coating (wear coating 360, ¶16, ¶53, “nickel-based superalloys, titanium and its alloys, cobalt-based superalloys, iron-based superalloys and stainless steel”). Wear resistance is needed to withstand the sliding motion between the shaft and adjacent components.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vane of Akita by applying the coating of Bruce to the sliding step only of Akita to obtain the benefit of increased wear resistance at the sliding interface.
Regarding claim 3, the vane of Akita as modified by the coating of Bruce teaches:
a diameter of the shaft portion is about 10 mm or less (Akita [0020] “4.5 mm”).
Regarding claim 5, the vane of Akita as modified by the coating of Bruce teaches:
a diameter of the shaft portion is about 10 mm or less (Akita [0020] “4.5 mm”), and wherein the surface area formed of the second metal alloy has a thickness of from about 20 μm to about 100 μm (Bruce: ¶53 “These wear coatings 360 may be applied to a thickness as low as about 0.0002 inches and as high as about 0.010 {5 μm to 254 μm}. Preferably, the coating thicknesses are in the range from about 0.0005 to about 0.005 inches {12.7 μm to 127 μm}, most preferably coating thickness of about 0.001 inches {25.4 μm}.”).
Regarding claim 9, the vane of Akita as modified by the coating of Bruce teaches:
A variable geometry turbocharger (Akita Fig 1) comprising the bi-metal VGT vane of claim 1.

Conclusion
Examiner had previously indicated the combination of claims 3 and 8 as allowable. The relevant limitations were added to the independent claim in the amendment filed 14 July 2022. However, in light of new reference Bruce, the combination is no longer considered allowable. This action is made Non-Final in recognition of this change in the Examiner’s position and the application of new art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/
Primary Examiner, Art Unit 3745